*616OPINION.
Littleton:
The controversy as to whether the petitioner should be allowed to report the profit from a certain real estate transaction on the installment basis arises because of differences between the parties as to when the sale took place. The petitioner contends that the sale was made on July 20, 1920, when an agreement for sale was entered into and $10,000 paid on account of the purchase price, and that since the $10,000 payment is less than one-fourth of the purchase price, the profit may be reported on the installment basis. On the other hand, the respondent found that the sale took place on January 1, 1921, when the deed was made to the purchaser, and $10,000 was received on account of the purchase price, and since this payment was more than one-fourth of the purchase price, he refused to allow the petitioner the benefit of the installment sales provision. The agreement made on July 20, 1920, was not submitted in evidence, nor do we have other information than the meager facts set forth in our findings.
In this state of the record we are certainly in no position to determine the correctness of the petitioner’s contention, and accordingly must sustain the action of the Commissioner on the basis of its prima fade correctness.

Judgment will be entered for the respondent.